                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                  CRIMINAL MINUTES - GENERAL




 Case No.         CR 99-00857 SJO                                                                   Date     February 12, 2019


 Present: The Honorable        S. James Otero

 Interpreter       Not Required

                Victor Cruz                                Not Present                                      David Chao
                Deputy Clerk                    Court Reporter/Recorder, Tape No.                    Assistant U.S. Attorney



                U.S.A. v. Defendant(s):               Present Cust. Bond            Attorneys for Defendants:       Present App. Ret.

Daniel Roybal Toscano                                   not    xx            Adam Olin, DFPD                             not     xx



 Proceedings:       IN CHAMBERS

The Court denies the Motion to Dismiss [ECF No. 74] as moot.




CC: PROBATION OFFICE

                                                                                                                     :

                                                                         Initials of Deputy Clerk     vpc




CR-11 (09/98)                                         CRIMINAL MINUTES - GENERAL                                                 Page 1 of 1
